Citation Nr: 9914643	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  92-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for bilateral hearing loss, and if so, whether the 
claim is well grounded.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active Army service from January 1953 to 
January 1955.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was remanded in November 1998 to afford the veteran 
a requested personal hearing.  The veteran thereafter failed 
to report for a scheduled hearing.  Thus, the appeal proceeds 
as if such request had been withdrawn.  
See  38 C.F.R. § 20.704(d), (e) (1998).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1982, 
the RO denied service connection for hearing loss.

2.  The evidence received since November 1982 bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
hearing loss claim.

3.  The claim for service connection for bilateral hearing 
loss is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

4.  The claim for service connection for tinnitus is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1982 rating decision 
wherein the RO denied entitlement to service connection for 
hearing loss is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).

2.  The claim of entitlement to service connection for 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Available service records include a certificate of honorable 
discharge, showing discharge from the Reserves in January 
1961; and, a DD Form 214, showing active service from January 
1953 to January 1955 in the United States Army.  The DD Form 
214 also reflects that the veteran was in receipt of no 
awards, medals or commendations indicative of combat and that 
he received no wounds as a result of action with the enemy.  

In 1982, the veteran filed a claim for VA benefits based on 
hearing problems beginning in 1954.  In connection with such 
claim, the RO requested that the veteran's service records be 
associated with the file.  Thereafter, the National Personnel 
Records Center (NPRC) advised the RO that no medical records 
pertinent to the veteran were available and that this was a 
fire related case.  A search of Morning Reports for the 
veteran's unit for January and February 1954 failed to reveal 
that the veteran had been listed as sick during service.  
Also noted was that it appeared the veteran was never treated 
for hearing problems during service.  On correspondence from 
the RO to the veteran, the veteran commented that he was 
never treated for ear problems.  In another statement, the 
veteran indicated that he went to the firing range on two 
occasions while in service and that a Captain ordered him to 
take his place on the canon without ear protection.  He 
reported that he told the Captain his ears were not feeling 
well, but that he was assured everything would be all right.  
He reported still having problems with his ears years later.

In November 1982, the RO denied the veteran service 
connection for hearing loss.  The veteran did not appeal.

The claims file contains multiple copies of a VA medical 
record showing hospitalization in January 1991 for cardiac 
difficulties.

In January 1991, the veteran filed a claim for VA benefits 
based on heart failure, hypertension, phlebitis and diabetes.  

In April 1991, the veteran presented for a VA pension 
examination.  He, in part, complained of ear problems.  The 
examiner noted that the veteran was hard of hearing, status 
post "probably exposure to high pitched noises in the Air 
Force."

In June 1991, the veteran filed a claim for VA benefits based 
on residuals of a stroke.

In July 1991, the veteran presented for a VA pension 
examination.  He gave a history of exposure to cannons in 
service and complained of bad hearing.  He reported that he 
was unable to hear as well since his service, and stated that 
he had difficulty following conversation.  The report 
includes notation of the veteran's post-service civilian work 
in a machine shop; the notation was that such noise 
exposure was average.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
45
65
90
LEFT
15
10
30
60
60

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 90 percent in the left ear.  The 
examination report included diagnoses of bilateral 
sensorineural hearing loss and constant tinnitus.

In November 1991, the RO denied claims based on hearing loss 
and tinnitus.  Thereafter, further efforts to obtain the 
veteran's service records were made.  That search was 
negative.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

Where the issues are ones involving medical diagnosis or 
opinion as to medical causation, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Lay testimony is not sufficient to establish a plausible 
claim or to reopen a claim where competent medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104  (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  

Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  


Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

 "[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As the record in this case does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  As lay statements, such are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
bilateral hearing loss.

Analysis

VA has been unable to obtain the veteran's service records, 
including service medical records, which are presumed lost in 
a 1973 fire at the NPRC facility in St. Louis, Missouri.  In 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The analysis of the instant claim was undertaken 
with these duties and obligations in mind.

The veteran's hearing loss clearly met the 38 C.F.R. § 3.385 
criteria at the time of examination in July 1991.  Such is 
the first diagnosis of a hearing loss disability in the 
record.  Moreover, since the RO's initial denial, a VA 
examiner, in April 1991, noted that the veteran was hard of 
hearing and also noted, "probably exposure to high pitched 
noises in the Air Force."  Such evidence clearly contributes 
to a more complete picture and thus, pursuant to Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Board reopens this 
claim.


II.  Whether the claim for service 
connection for bilateral hearing loss is 
well grounded.

Analysis

First, pertinent to hearing loss, the Board does not dispute 
that the first prong, that of a currently diagnosed hearing 
loss disability, has been met.  Moreover, the Board 
recognizes that the veteran's service records are lost and 
that for the purpose of determining whether the claim is well 
grounded, the veteran's contentions relevant to exposure to 
cannons during service must be presumed credible.  
Furthermore, the claims file contains an opinion by a VA 
examiner that the veteran's hearing loss is status post 
probable exposure to high pitched noises during military 
service.  

For the purpose of determining whether the claim is well 
grounded, the probative value of the April 1991 opinion may 
not be considered.  Thus, based on consideration of the 
above, the veteran's hearing loss claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  See also Caluza, 
supra.  This issue will be further discussed in the remand 
portion of this decision.


III.  Entitlement to service connection 
for tinnitus.

Analysis

Here, no service records are available; thus, there is no 
indication of in-service incurrence of tinnitus.  Although 
the Board has carefully considered that this is a fire-
related case, the fact remains that the claims file is 
negative for evidence of tinnitus until 1991, decades after 
the veteran's period of service.  Moreover, no competent 
professional has in any way related the onset of tinnitus to 
the time of the veteran's service, or otherwise related such 
to service.  Nor has the veteran himself complained of any 
tinnitus symptomatology during service, or on a continuous 
basis thereafter.  Accordingly, the nexus prong of Caluza has 
not been met and this claim must be denied.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
tinnitus.

As the veteran has not presented a well grounded claim of 
entitlement to service connection for tinnitus, the doctrine 
of reasonable doubt has not application to his appeal.


ORDER

The veteran having submitted a new and material evidence to 
reopen a claim for service connection for bilateral hearing 
loss, the appeal is granted.

The veteran submitted a well grounded claim of entitlement to 
service connection for bilateral hearing loss.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for tinnitus, the appeal is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board has reopened the veteran's hearing loss claim 
and found such to be well grounded, the duty to assist must 
be fulfilled.  In this case the Board has noted that the 
April 1991 VA examiner included a comment that suggests a 
probable relationship between the veteran's hearing loss and 
an exposure to high-pitched noises in the Air Force.  
However, available service records indicate that the veteran 
was in the Army, not the Air Force, and, by the veteran's own 
admission, his in-service noise exposure consisted of two 
occasions of exposure to cannon fire, without noted injury or 
treatment while in service.  Moreover, the first evidence of 
hearing loss complaints appear in 1982, decades after 
service, and the first competent evidence of a hearing loss 
disability appears in 1991.  Also, the records reflect the 
veteran's post-service employment in a machine shop.  Thus, 
it is unclear whether the history considered by the April 
1991 VA examiner in arriving at his diagnostic conclusion was 
accurate.  The Board therefore finds that a further 
comprehensive VA examination is warranted in this case.  
Littke v. Derwinski, l Vet. App. 90 (1990).

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any ear problems 
since discharge from military service.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should schedule the veteran 
for VA ear, nose and throat examination, 
to include audiometric testing to 
ascertain the nature, extent of severity, 
and etiology of any hearing loss found on 
examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  The examiner is 
requested to consider the veteran's 
reported history of two exposures to 
cannon noise while in service, as well as 
his post-service history of employment in 
a machine shop, and then to provide an 
opinion as to the likelihood (more 
likely, less likely, at least as likely 
as not) that the veteran's hearing loss 
disability is related to his period of 
service.  Any opinion(s) expressed must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the record and re-adjudicate the 
issue of entitlement to service 
connection for hearing loss on a de novo 
basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




